Sean M. Morris

Jori Quinlan

WORDEN THANE P.C.

321 W. Broadway St., Ste. 300
Missoula, MT 59802

(406) 721-3400
smorris@wordenthane.com
jquinlan@wordenthane.com

 

 

Diane Doolittle (pro hac vice status pending)
QUINN EMANUEL URQUHART & SULLIVAN, LLP
555 Twin Dolphin Dr. 5" Floor

Redwood Shores, CA 94065

(650) 801-5000
dianedoolittle@quinnemanuel.com

Bruce Van Dalsem (pro hac vice status pending)
QUINN EMANUEL URQUHART & SULLIVAN, LLP
865 S. Figueroa Street, 10th Floor

Los Angeles, CA 90017

(213) 443-3000
brucevandalsem@quinnemanuel.com

 

Adam J. DiClemente (pro hac vice status pending)
QUINN EMANUEL URQUHART & SULLIVAN, LLP

51 Madison Avenue, 22"¢ Floor

New York, NY 10010

(212) 849-7000
adamdiclemente@quinnemanuel.com

Attorneys for Defendants Michael L. Goguen; the Michael L. Goguen Trust;
Whitefish Frontiers, LLC; Valley Oak, LLC; Casey’s Management, LLC;
Two Bear Security, LLC; Two Bear Air 1, LLC; Crystal Slopeside, LLC; and
Two Bear Air Rescue Foundation
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

 

MATTHEW MARSHALL; JOHN MAGUIRE;
KEEGAN BONNET; and ANTHONY
AGUILAR, Individuals,

Plaintiffs,
v.

MICHAEL L. GOGUEN, an individual;
The Trustee of the MICHAEL L.
GOGUEN TRUST, a California Trust;
WHITEFISH FRONTIERS, L.L.C., a
Delaware limited liability company;
VALLEY OAK, LLC, a Delaware limited
liability company; PROOF RESEARCH,
INC., a Delaware corporation; CASEY’S
MANAGEMENT, LLC; Two BEAR
SECURITY, LLC; TWo BEAR AIR 1,
LLC; CRYSTAL SLOPESIDE, LLC; Two
BEAR AIR RESCUE FOUNDATION, a
Delaware non-profit corporation;
KAREN VALLADAO, an individual;
FRANK, RIMERMAN + Co. LLP,
believed to be a California limited
liability partnership; SHANE ERICKSON,
an individual,

Defendants.

 

CV-21-19-M-DWM

BRIEF IN SUPPORT OF THE GOGUEN
DEFENDANTS’ MOTION TO DISMISS
THE COMPLAINT FOR FAILURE TO

STATE A CLAIM UPON WHICH RELIEF
CAN BE GRANTED

 
Il.

II.

IV.

TABLE OF CONTENTS

Page
PRELIMINARY STATEMENT ........cccccscsssssssseseessessssssssesesseeessecseesecsserseees 1
STATEMENT OF RELEVANT FACTS .......cccsccssesesssescssssesssssessesasessseseneens 4
A, Plaintiffs. ccesescsssecesesscseesesecsececsessesecsesseeresessesessesesaeeecsessecenseeses 4
B. Defendant oe eeccessecssesesseescescsscenessessessesseesesecseesssasssesaeeaeessensesas 4
C. The Asserted “Enterprise” ........cccccscssssssssseessessesecsesersessesscsssessasenensees 5
D. = The Alleged “Predicate Acts” ........ccccscsessessceessssssssssssecssesssssscssenseess 5
EB. The Claimed “Injury” oo... cccccscsscsscssssscssessesscscssessecsessessessesseensseseees 6
Pleading Standards... cccsessssscsssescsscssesscssessssseecessescessssessessssseseseeesnscassasenes 8
A. Rule 12(b)(6)ecsssessosssstsnsesnseseees sesseeseeaeesecncesseseeaesaeessesaeseseaseaseatens 8
B. RICO: 18 U.S.C. § 1962. ccesccsssreeseseesssesscsseseesessesessreessenseseeseees 8
ATQUMENL.... ce eeeeeecceneeseteneessesseesecseesseesecseessesseessesenessessecaesesesassosssasesssenseces 9
A. Plaintiffs Lack RICO Standing... cs eeccssccssessesseesessessesseessesssseesens 9
1. The Alleged Predicates Did Not “Lead Directly” To The
Assserted Injury .......ccccesecsssssssesscessecssseessecseesssecseessscssecssessnsoees 10
2. Plaintiff's Causation Theory Contravenes Legions Of
Precedent ...... cc cseccsssssssscecssecsecseescsecesseesscsesssesseseseessesseesesseese 12
3. The Allegations Fail The “Remoteness” Test.............cccseeee 15
B. |The Complaint Does Not Establish An “Association-In-Fact”
RICO Enterprise ..... cee ccccscssssssessessssscssssseescesessesscsecssesecssessssssessenses 18
1. Plaintiffs Fail To Allege All Defendants Share A
“COMMON PULPOSE”.........ccccesccssssssecssscsstesseceesceecsateesessesesseeass 19
2. Plaintiffs Fail To Allege The Enterprise Functions As A
Continuing Unit... ccccsesccscesceessessessssscsscesesseseeseesesesesrenes 20
C. |The Complaint Does Not Establish That The Entity Defendants

“Conducted” The Enterprise........ccccscsesssssessesseccesssssseseeseesesessessesees 23
D. The Complaint Does Not Establish A “Pattern of Racketeering
ACHIVILY” ..eeeceecesseseesesseessesetecsecsessesssssecssssessessesseseceessesneerensteresassasases 25
1. Plaintiffs Fail To Allege “Related And Continuous”
Predicates .......cccsccscsessescesssseescsseescesseseeseescsesseeseeecseessseaessssesens 25
2. — Plaintiffs Fail To Allege Two Predicates As To
Defendant Crystal Slopeside, LLC... ccsesseesessserssessesees 27
E. The RICO Conspiracy Claim Fails.........cccccsssssssssseseersesssessesssesens 27
V. — COMCIUSIONL eee eeesseseescesceseeseeseeaceesecesaceeceseeeseeseeeesessssasesseeeessensensensenes 28

ii
TABLE OF AUTHORITIES

Page
Cases

Anza v. Steel Supply Corp.,

S47 U.S. 451 (2006) oo. eescessetesscsecssescesessessesecescsceecsessessesaseessesseessesaeees 10, 13
Ashcroft v. Iqbal,

S56 US. wecessccsscsssesecesesseessseseessceesesecessesecsessesssessesseessesseesssenscsessrseessssessecseeesensenecs 8
Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007) oon. eeececssssssssscescssccsscsssssessssseessecseesssensessenssseseseesaesnsesssnssseees 8
Boyle v. United States,

556 US. 938 (2009) oo. eecscessecesseesesscsscsscesesecsssssssessecsessessesasrssesnsessesseeessasenees 21
C&M Café v. Kinetic Farm, Insc.

2016 WL 6822071 (N.D. Cal. Nov. 18, 2016). .....ccccccscscssesessetsersesesssereessesees 23
Canyon Cty. v. Syngenta Seeds, Inc.,

519 F.3d 969 (9th Cir, 2008)... cesscsscssesscsscsesssessessssseseseeesesrcssesteseceseseesees 9,17
City and County of San Francisco v. Purdue Pharma, L.P., San Francisco,

491 F. Supp. 3d 610 (N.D. Cal. 2020)... ce ccccesessesseseessessesetsessesses 14, 15, 16
Comm. to Protect Our Agric. Water v. Occidental Oil and Gas Corp.,

235 F. Supp. 3d 1132 (E.D. Cal. 2017) occ cecscssesseessteceseesseeees 10, 12, 19, 21
Daniels-Hall v. Nat’l Educ. Ass’n,

629 F.3d 992 (Sth Cir. 2010)... ce cecssccesscsssssssesseessssessssseessssssseseesssense veseseeeeaee 22
DeFalco v. Bernas,

244 F.3d 286 (2d Cir. 2001) oc cccccsssssssesssssssescesssssssessssesesseeessecasseseeessseeseeseses 19
Doan vy. Singh,

617 F. App’x 684 (9th Cir. 2015)... ee ccccsssesscssesscssesscsssescsessessessecsasseeseeseeees 19
Gomez v. Guthy-Renker, LLC,

2015 WL 4270042 (C.D. Cal. July 13, 2015) cee ccecssseesessersesessesssessessenes 23
HJ. Inc. v. Nw. Bell Tel. Co.,

AOD U.S. 229 (1989) oo. eeccesseesccsssssssssscsssssesessssessesssseseesessesscsesecsessesseeassessscases 26
Hemi Grp., LLC v. City of New York,

559 U.S. 1 (2010) occ eccccsscnesssessesecesescescssesesesesesesesseessesesessesaeees 9, 10, 12, 13

ili
Holmes v. Sec. Investor Prot. Corp.,
503 U.S. 258 (1992) oo eecesscssesessesscescsseessssesecsseesseseesessesscsesseseees 9, 10, 15, 16

Holscher v. Hess,
2019 WL 7494667 (D. Mont. Nov. 26, 2019), R&R adopted,

2020 WL 85198 (D. Mont. Jan. 7, 2020) .....cccccsescsessssscsscssssesssesseseseseeess 10, 15
Howard v. Am. Online Inc.,

208 F.3d 741 (Oth Cir, 2000)... ccccscscsssssessssesscseescssesesessesecsssecsscssssssesssessesenens 28
Johnson y. Riverside Healthcare Sys., LP,

534 F.3d 1116 Oth Cir. 2008) oe cecescssssseseseessessssesscssessesscsessesssessssserseessees 8
Levitt v. Yelp! Inc.,

765 F.3d 1123 (Oth Cir. 2014) cc cescsssssssssssesscsesssssesseseseessseesecsessessvssessessesseseas 8
McCaul v. First Montana Bank, Inc.,

2018 WL 6717098 (D. Mont. Oct. 29, 2018).......ccceccsessessscsseeeeeeees 9, 19, 20, 21
Nash v. Goguen,

Case No. 1:16-cv-07248-YGR (N.D. Cal. Jan. 9, 2017) ..ccccescccsecessesseeees 16, 20
Odom vy. Microsoft Corp.,

A86 F.3d 541 (Oth Cir. 2007)... cscscscsssssessescssssessseseecsessssessessssssscsscsesecssess 21, 22
Ogden v. Wells Fargo Bank, N.A.,

2015 WL 13413390 (C.D. Cal. Feb. 20, 2015)... ceccecscssesssssessesscssesscseees 26, 27
Or. Laborers-Emp’rs Health & Welfare Tr. Fund v. Philip Morris Inc.,

185 F.3d 957 (Qth Cir. 1999) ooo ccscscsssssssesssssessssceessesesssesssesessesscsscsusscssvesees 16

Pac. Recovery Sols. v. United Behavioral Health,

2020 WL 7439310 (N.D. Cal. Dec. 18, 2020) wo. eesessesseseessessessessssscsssessnss 28
Reves v. Ernst & Young,

S07 U.S. 170 (1993) oe eeecesecscssesscssssessesssscsessesecssssessessesessessssessesscsessssessasasenenes 23
Rezner v. Bayerische Hypo-Und Vereinsbank AG,

630 F.3d 866 (9th Cir, 2010)... ccscscsccssssesesssssesssscssssessssseseseessesessesnseses 9,18
Shaw v. Nissan N. Am., Inc.,

220 F. Supp. 3d 1046 (C.D. Cal. 2016)... cc cccccsccscseesessesssssessessessssscsscesecessas 19
Telford v. Montana Land Exch.,

2019 WL 5300200 (D. Mont. July 16, 2019)... ceesscseiscsscssesssssssssssseseresees 9
United Food & Commercial Workers Central Pennsylvania v. Amgen, Inc.,

400 F. Appx 255 (9th Cir, 2010)... cessescssssessesscssessssesscsscsesscsssecsecsssecsssensnees 13

iv
United States v. Persico,

832 F.2d 705 (2d Cir. 1987) ...ccesescsscssesscsscesscssessessscsscsscsssecscsscsssessssscsssvseseneees 23
United States v. Turkette,

A452 U.S. 576 (1981) vec ceccsccsscssscsseessesssessssesscesecssseesscsssesssessseescnssessscssscnsevesenss 18
United States. v. Fernandez,

388 F.1199, 1221 (9th Cir, 2004)... eeccccssscssessccssesscsssescsscsssseusscsssessesereees 27
Wodka v. Causeway Capital Management LLC,

433 F. App’x 563 (9th Cir. 2011)... ce ccscssscssccsssesssessccsscsssscsscsssssssssesosssessasees 13

Rules / Statutory Authorities

18 U.S.C. §1962 occ cccessssessesseseeeessecssseeessesssssssecsecsessessessussessessssatsaeeeseasens passim
Fed. R. Civ. P. 9(b)....c ccc cccccsssscsssssssssssssesscsseeseesscsscsseesesssessessessecrsssesessceussssessseneenaees 1
Fed. R. Civ. P. 12(D)(6) occ cccccscssesscsscsscsscsscssesecersseeecsscseesscsscsessessessesansasens 1,3, 6,8
Michael L. Goguen (“Goguen”) and Michael L. Goguen Trust, Whitefish
Frontiers, L.L.C., Valley Oak, LLC, Casey’s Management, LLC, Two Bear Security,
LLC, Two Bear Air 1, LLC, Crystal Slopeside, LLC, and Two Bear Air Rescue
Foundation (the “Entity Defendants” and, with Goguen, “Defendants”) submit the
following in support of their Motion to Dismiss.!

I. PRELIMINARY STATEMENT

Civil RICO, when properly used, allows plaintiffs to serve as “law
enforcemznt.” Because of its potential for abuse, RICO is carefully guarded by the
courts. Plaintiffs may only proceed upon a plausible theory of proximate cause in
which the alleged predicate acts lead directly to the asserted injury. Likewise,
plaintiffs must establish each element for each defendant, showing that each (1)
conducted (2) an enterprise (3) through a pattern of (4) racketeering activity. 18
U.S.C. §1962(c). Plaintiffs Matthew Marshall, John Maguire, Keegan Bonnet, and

Anthony Aguilar (“Plaintiffs”) fail these requirements.?

 

! Frank Rimmerman + Co, Karen Valladao, Proof Research, Inc. and Shane Erickson move under
Rule 12(b)(6) by separate motions. Following this Court’s direction against redundancy (Doc. 10),
Defendants here address Plaintiffs’ most central failings. The Complaint is deficient in other ways,
however, including those addressed by co-Defendants in their filings.

Marshall alleges he “is a highly trained former Marine” who “served in various senior leadership
roles for the ... State Department” and “High Threat Protection Program.” Compl. 9 44-46.
Marshall is under federal indictment for similar false claims, including the claim “he was a former
CIA agent and a former member of an elite Force Reconnaissance Unit[.]” Case No. 20-cr-00032-
DMW, Doc. 2. The Indictment further charges that Maguire received illegally-obtained funds
from Marshall. Jd. (Count VII). Goguen is a central witness in the criminal proceeding and will
likely testify against Marshall. The Government, anticipating Marshall’s plan to defame Goguen,
moved in limine against prejudicial, irrelevant, allegations about Goguen, including Bryan Nash,
While styled as RICO, the Complaint (Doc. 1) reveals that Plaintiffs’ principal
grievance is the dissolution of start-up, security contracting firm, Amyntor Group
LLC (“Amyntor’), which employed Plaintiffs. But start-ups often fail. Lacking
claims under employment law, contract law, or any other means to squeeze
additional money from, and disgrace, Amyntor’s owner, Goguen, Plaintiffs resort to
fantastical, incendiary, pleading. The 564-paragraph Complaint asserts that Goguen
engaged in sordid activities (prostitution, human trafficking, adultery) and
criminality to conceal them (witness tampering, money laundering, bribery,
surveillance, and even murder-for-hire). But, apart from Plaintiffs’ conclusory
insistence this was all done by a so-called “Goguen Sexual Enterprise,” the
Complaint presents allegations that comprise a contrived chronology of unrelated
events, disaggregated in time, place and alleged victims. It claims that Goguen: ran
a “harem”; made payoffs to conceal a relationship with a Texas “dancer”; attempted
murder-for-hire because of a dispute regarding an alleged underage babysitter;
illegally-surveilled and threatened cancer researchers running a company in which
he invested; bribed a detective with a hunting trip; threatened “cyber-attacks” against

the boyfriend of an alleged “harem” member; had an affair with Las Vegas “dancer”

 

“romantic relationships,” pictures of “intimate relationships,” and Shane Erickson. Jd. Doc. 37 at
3-4. This Court precluded Marshall from introducing prejudicial photographs against Goguen and
reserved judgment on the remaining challenges. Jd. Doc. 64. This lawsuit, making similar
assertions as those challenged in limine, was filed less than two weeks later, continuing Marshall’s
pattern of defamatory harassment directed at the witnesses against him.
and paid her with cash and housing; procured a “StingRay” in violation of
international arms control regulations to surveil alleged enemies; arranged for
interstate transport of narcotics; and made false statements to the FBI. From this,
the Complaint veers further into conspiracy, asserting that these activities somehow
caused Amyntor’s losses, and as such, entitle Plaintiffs to collect hundreds of
millions of dollars. Not so.

Setting aside the abject falsity of the allegations, Plaintiffs do not (and could
not) assert a viable theory of proximate cause because they do not (and cannot) claim
that the predicate crimes “led directly” to the business losses complained of. Instead,
Plaintiffs assert these crimes became known to the public, which damaged Goguen’s
reputation, which would have prevented Amyntor from obtaining security
clearances, which could have prevented Amyntor from obtaining high value
government contracts, which caused Goguen to cease funding, which led to the
potential lost revenue and wages, along with reputational harm, claimed here as
damages. Courts dismiss RICO complaints that rest on far less attenuated theories.

Furthermore, Plaintiffs fail to properly allege multiple RICO elements,
including the existence of an actual “association-in-fact,” that any Entity Defendant
“conducted” that enterprise, or that the predicate acts constitute a “pattern of
racketeering activity.” There is no plausible path to liability, and Rule 12(b)(6)

requires dismissal.
Il. STATEMENT OF RELEVANT FACTS
A. Plaintiffs

Plaintiffs are former employees of Amyntor, a start-up company that would
“seek contracts with corporate and government clients, including the U‘S.
Government.” Compl. 1, 2, 22, 23, 125, 127, 135-36. Goguen was a founder and
the principal investor in Amyntor. Jd. F91, 134, 180, 185, 190, 191. Marshall joined
Amyntor at its founding (id. [{]125-26), Maguire was hired in 2014 (id. 137), and
Bonnet and Aguilar were “an Executive Assistant” and IT service professional,
respectively (id. 922-23). Plaintiffs claim that, through their Amyntor
ownership/employment, they were slated for future “income and wages” totaling
more than $190 million (id. at 133-34, 564) if Amyntor achieved hoped-for success
and received lucrative government contracts. Plaintiffs assert they “lost” this money
and more because of the “Goguen Sexual Enterprise.”

B. Defendants

Excluding 100 Does, Plaintiffs sue thirteen defendants.

Goguen is a former partner at a premier venture capital firm focused on cyber
and network technologies (id. 48), and a long-term western Montana resident (id.
(24). The Entity Defendants are duly-formed, separate corporate entities. Id. 4925-
33. Plaintiffs assert Goguen either “own[s]” these entities or finances them. Jd.
47231. Apart from Goguen’s involvement, the Entity Defendants are not related—

for example, Casey’s Management is a hospitality business that owns and operates
a local restaurant, whereas Crystal Slopeside is a real-estate holding company. Jd.
4129, 35, 106.

C. The Asserted “Enterprise”

Plaintiffs allege the Defendants formed an “association-in-fact,” which
Plaintiffs—attempting embarrassment—dub the “Goguen Sexual Enterprise.” E.g.,
id. 993-4. According to the Complaint, Goguen engaged in “prolific sexual
misconduct” and formed the “Goguen Sexual Enterprise” to “destroy anyone who
sought to expose [him.]” Jd. Plaintiffs offer scant detail about the structure or
organization of this enterprise, omitting any claim of when it was formed and
speculating it “likely continues to this day.” Jd. 7233. Plaintiffs attribute multiple
purposes to the enterprise, including enabling its members to “profit[] from
Goguen.” Jd. § 235-37. The Complaint does not specify how the various defendants
acted to “conduct” the so-called enterprise.

D. The Alleged “Predicate Acts”

The Complaint alleges approximately two dozen types of predicate acts. Id.
1245-508. None of the allegations regarding these predicate acts asserts that any
of the Plaintiffs was a victim of the alleged criminal conduct. Jd. Rather, each
alleged act has a non-party victim, with different allegations impacting different

victims at different times and places. For example, Plaintiffs allege conduct relating
to “promotion of prostitution” with an alleged “victim” named Amber Baptiste? (id.
49259-293), separate from conduct relating to alleged solicitation of murder for
“victim” Bryan Nash* (id. 9294-314), separate from alleged witness tampering
against “victims” Lin and Larry Woods (id. §{]315-359), separate from alleged
bribery of Officer Erickson relating to “victim” Pam DOE (id. 9360-380), and
separate from alleged money laundering, cyber hacking, narcotics crimes, and
making false statements.

E. The Claimed “Injury”

Although none of the predicates are alleged to have targeted Plaintiffs,
Plaintiffs seek more than $190 million in “future lost income and wages” and $40

million for “reputational harm,” trebled under RICO, totaling nearly $700 million in

 

3 Although Rule 12(b)(6) treats the well-pleaded, non-conclusory factual allegations as true, it

bears noting that Plaintiffs’ allegations regarding Baptiste, when litigated by Baptiste herself in
her failed lawsuit against Goguen, were found to be false and defamatory. See Final Statement of
Decision (Jan. 24, 2020), Baptiste v. Goguen, No. Civ-537691 (Superior Court of California, San
Mateo), available at https://odyportal-ext.sanmateocourt.org/Portal-
External/DocumentViewer/DownloadDocumentFile/Download?d=WHaaGcez2nLJ3bkpxjDSfig2

&c=-lbad54cgpw_RDobgDC-g2&l=OAnbw_NJUtNpoDgVVZlgXw2&cn=fDYSxxdEVNy2a7

w_hlI_clg2. Indeed, the court found that Goguen was the victim of Baptiste, finding her liable for
“extortion and fraud,” ordering her to pay Goguen more than $14 million in damages, and
enjoining her from continuing to defame him with the same allegations Marshall peddles in this
Complaint. Jd.

* The Complaint omits that Goguen was the victim of Nash, and not vice versa. Nash pleaded
guilty in a federal indictment in this judicial district when charged with extortion and stalking,
including attempting to extort millions from Goguen, and was sentenced to five years’ probation
by Magistrate Judge DeSoto. United States v. Nash, Case No. 9:19-cr-00030-KLD-1, Dkt. 13
(Indictment), Dkt. 102 (Plea hearing), Dkt. 119 (Judgment and sentence); see also Flathead
Beacon, Man Who Admitted Blackmailing Whitefish Philanthropist Sentenced to Five Years
Probation, Aug. 25, 2020, available at https://flatheadbeacon.com/2020/08/25/man-admitted-
blackmailing-whitefish-philanthropist-sentenced-five-years-probation/.
alleged damages. Jd. at 133-34. Plaintiffs assert that in light of the existence of the
“Goguen Sexual Enterprise,” a government agency would “likely conclude that
Goguen may be susceptible to exploitation, coercion, or duress,” and a separate
agency would “likely reject Goguen’s [clearance] application,” which, in turn, would
have “jeopardizfed[’ Amyntor’s chances of obtaining the clearances required to
obtain government contracts, which caused Goguen to stop funding Amyntor, which
meant that the plaintiffs would not earn the hundreds of millions of dollars they
supposedly expected. Jd. 4192-96 (emphases added).

Plaintiffs allege they “received information” that the government was seeking
“defense contractors to provide intelligence services to the CIA” (id. 4157), and the
Director of the CIA “wrote a handwritten note authorizing ... budget numbers” for
a potential contract with Amyntor (id. | 161). Accordingly, Amyntor allegedly “was
preparing to apply for a [clearance] from the U.S. Defense Security Services” so
that Amyntor “could begin bidding on Secret and Top Secret” contracts. Id. §9178-
79 (emphases added). Plaintiffs claim Marshall was “informed that because of
Goguen’s ownership” and the “Goguen Sexual Enterprise’s” activities, it “was
highly unlikely” that Amyntor would receive such a clearance. Id. 4180 (emphasis
added). Upon learning that Amyntor would be “unlikely” to obtain clearance while
associated with Goguen, the Complaint alleges that Plaintiffs informed Goguen of

this, who, in turn, “pull[ed] out of Amyntor” as an investor and dissolved it. Jd.
4196. Plaintiffs claim that “they would not have been injured” if “members of the
Goguen Sexual Enterprise had not been complicit” in the various predicate acts, and
that “Goguen should have foreseen that the Goguen Sexual Enterprise would
compromise his ability to obtain a security clearance, and by extension, Amyntor’s
and Plaintiffs’ ability to grow from the security contracts.” Id. {9529-30 (emphasis
added); see also id. 9537-54.

Hil. PLEADING STANDARDS

A. Rule 12(b)(6)
Rule 12(b)(6) dismissal is proper upon a “lack of a cognizable legal theory”

or “[in]sufficient facts alleged under a cognizable legal theory.” Johnson v.
Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). A complaint
must contain “sufficient factual matter, accepted as true, to ‘state a claim that is
plausible on its face.”” Ashcroft v. Iqbal, 556 U.S. at 678-79 (quoting Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 570 (2007)). Courts need not “accept as true a legal
conclusion couched as a factual allegation,” id., because plaintiffs “may not simply
recite the elements of a cause of action....” Levitt v. Yelp! Inc., 765 F.3d 1123, 1135
(9 Cir. 2014). “[A]llegations must be enough to raise a right to relief above the
speculative level” and show “more than a sheer possibility that a defendant has acted
unlawfully.” Jgbal, 556 U.S. at 678.
B. RICO: 18 U.S.C. § 1962

RICO requires showing “(1) conduct (2) of an enterprise (3) through a pattern

8
(4) of racketeering activity[]’ that damaged the plaintiff's business or property.”
Rezner v. Bayerische Hypo-Und Vereinsbank AG, 630 F.3d 866, 873 (9th Cir. 2010);
McCaul v. First Montana Bank, Inc., 2018 WL 6717098, *3 (D. Mont. Oct. 29,
2018) (recommending dismissal of RICO claim). To survive, “[t]he factual
allegations must plausibly support each element’ and “must establish that each
defendant personally conducted, or participated in the conduct of the enterprise.”
McCaul, 2018 WL 6717098, *3 (emphasis added); accord Telford v. Montana Land
Exch., 2019 WL 5300200, *3, 5 (D. Mont. July 16, 2019) (same, recommending
dismissal of RICO claim). Plaintiffs fail to adequately allege multiple essential
elements. The law concerning the challenged elements is presented as applicable
below.

IV. ARGUMENT
A. Plaintiffs Lack RICO Standing

A “plaintiff must show that [the] harm was ‘by reason of’ the RICO violation,
which requires the plaintiff to establish proximate causation.” Canyon Cty. v.
Syngenta Seeds, Inc., 519 F.3d 969, 972 (9th Cir. 2008) (citing Holmes v. See
Investor Prot. Corp., 503 U.S. 258, 268 (1992)). Proximate cause turns on the
connection between the predicate acts and the asserted injury: “[A] plaintiff must
show that a predicate offense ‘not only was a ‘but for’ cause of his injury, but was

the proximate cause as well.’”” Hemi Grp., LLC v. City of New York, 559 U.S. 1, 2
(2010). Thus, courts have dismissed claims where plaintiffs “had not alleged facts
showing that the Defendants’ racketeering activity [i.e., predicate acts] was the cause
of [their] injuries.” Holscher v. Hess, 2019 WL 7494667, *5 (D. Mont. Nov. 26,
2019), R&R adopted, 2020 WL 85198 (D. Mont. Jan. 7, 2020). RICO requires a
“direct relation between the injury asserted and the injurious conduct alleged.”
Holmes, 503 U.S. at 268 (emphasis added). Thus, “the central question ... is whether
the alleged violation led directly to the plaintiffs injuries.” Holscher, 2019 WL
7494667, *5 (quoting Anza v. Steel Supply Corp., 547 U.S. 451, 461 (2006)).

The standard is not met where “[mlultiple steps . . . separate the alleged fraud
from the asserted injury,” Hemi, 559 U.S. at 15, because “the general tendency of
the law ... is not to go beyond the first step” of causation, id. at 10. Put simply:
“[R]eliance ‘on an attenuated chain of conjecture’ is insufficient to support
proximate causation....” Comm. to Protect Our Agric. Water v. Occidental Oil and
Gas Corp., 235 F. Supp. 3d 1132, 1169 (E.D. Cal. 2017).

1. The Alleged Predicates Did Not “Lead Directly” To The
Asserted Injury

Plaintiffs’ asserted injury is many steps from the alleged fraudulent conduct
and thus fails to come close to satisfying the standard for RICO causation. Plaintiffs
assert the following sequence of events that allegedly caused them millions in harm:

1. Goguen engaged in illicit sexual activities;

2. Goguen sought to avoid public exposure of the activity and organized

10
himself, independent entities, accountants, and a detective into the “Goguen
Sexual Enterprise” (Compl. {{[3, 228-234, 235(C)-(D));

3, This enterprise engaged in criminal predicate acts, including soliciting
prostitution and murder-for-hire, money laundering, narcotics crime, bribery,

witness intimidation, and cybercrime against persons who are not any of the
Plaintiffs (id. $9245-508);

4. Public reports concerning these predicate acts exposed Goguen to reputational
damage (id. 9186-192);

5. Because Goguen was an investor-owner in Amyntor, his personal reputational
damage was attributed to Amyntor (id. 79180, 191);

6. This reputational damage would likely cause the United States Government
to decline clearances in the event Amyntor applied for one—though the
Complaint neither alleges that Amyntor actually did so, nor that one was
denied (id. 186-192);

7. The potential inability to obtain clearance would likely have prohibited
Amyntor from receiving government contracts requiring clearance—though
the Complaint neither alleges that Amyntor actually bid on any contracts, nor
that any contract was actually denied (id. 9178-179, 186-192);

8. Amyntor would have made more money if it had applied for and obtained
clearances, and bid on or received unspecified contracts (id. 9529-533, 537-
538);

9, After Marshall told Goguen that Amyntor likely could not obtain clearances,
Goguen stopped funding Amyntor, causing the company to dissolve and cease
operations (id. J§186, 196);

10. This corporate dissolution prevented Plaintiffs from obtaining anticipated
profits and salaries from Amyntor and caused Plaintiffs to suffer “reputational
harm” (id. 9529-542, Statement of Damages). |

This chain of alleged events fails the “direct relation” rule. Rather, Plaintiffs’

theory has “[mlultiple steps” (10 of which are described above) which “separate the

11
alleged fraud from the asserted injury.” Hemi, 559 U.S. at 15. Even the injury
alleged by Plaintiffs takes the form of (highly speculative) losses of compensation
and reputation following Amyntor’s dissolution. The significant number of links
needed to connect such losses to the predicate acts—none of which are alleged to
have been directed at Plaintiffs or even Amyntor—shows that Plaintiffs are
improperly reliant “on an attenuated chain of conjecture,” Comm. to Protect Our
Agric. Water, 235 F. Supp. 3d at 1169, and lack standing.

2. Plaintiff's Causation Theory Contravenes Legions Of
Precedent

Attenuated claims of harm lacking the requisite direct relationship between
the alleged predicate acts and injury, as Plaintiffs have alleged in their Complaint,
contravene legions of precedent and fail as a matter of law.

Among other reasons, independent third-party-decisions break proximate
causation for RICO standing. The Supreme Court’s Hemi decision rejected
causation as “anything but straightforward,” where the “theory of liability rest[ed]
on the independent actions of third and even fourth parties.” 559 U.S. at 15. There,
New York City alleged that tobacco-company Hemi failed to file “Jenkins Act”
customer reports with the State, causing the City to lose revenue because it could not
determine which customers failed to pay taxes. But “the conduct directly
responsible for the City’s harm was the customers’ failure to pay their taxes,” id. at

11, whereas the alleged predicate act (fraud) was “Hemi’s failure to file Jenkins Act

12
reports,” id. Proximate cause failed because “the compensable injury flowing from
a [RICO] violation . . . ‘necessarily is the harm caused by [the] predicate acts,” id.
(quoting Anza, 547 U.S. at 457) (emphasis added), and the City’s claimed injury
followed the independent failure of customers to pay tax. Similarly here, the claimed
injury follows from Amyntor’s dissolution, whereas the harm allegedly caused by
the predicate act allegations was to the direct “victims” of the alleged crimes, not the
Plaintiffs.

The Ninth Circuit has dismissed RICO claims for want of proximate cause on
similar bases. In United Food & Commercial Workers Central Pennsylvania vy.
Amgen, Inc., 400 F. Appx 255, 257 (9th Cir. 2010), the chain of causation included
three independent decisions—‘Medicare’s decision to cover” a pharmaceutical,
“third-party payors’ decision to cover’ that pharmaceutical for particular uses, and
“doctors’ decisions to prescribe” it for those uses. In Wodka v. Causeway Capital
Management LLC, 433 F. App’x 563, 564 (9" Cir. 2011), the claimed injury was
decreased share value in the defendant company. The court found such injury was
“directly caused by a series of intervening actions undertaken by independent, third
party actors,” including “law enforcement actions” and “various decisions made by
investors to sell off their shares” of stock, and was not “the direct result of the
defendant's? ownership and financing of illegal gambling operations[.]” Here, the

intervening security clearance- and contract-issuance decisions by independent

13
government agencies, even had they occurred as Plaintiffs suggest they would have,
likewise disrupt proximate cause.

Recent decisions in Ninth Circuit District Courts follow suit. In City and
County of San Francisco v. Purdue Pharma, L.P., San Francisco sued an opioid
manufacturer alleging that false marketing claims constituted fraud which resulted
in drug users unlawfully disposing of needles on municipal property, causing
damages. 491 F. Supp. 3d 610 (N.D. Cal. 2020). The court dismissed the RICO

es

claims because, even if defendant’s “conduct enabled this third party behavior, it is
impossible to conclude that the Defendants’ conduct directly caused the [harm].” Jd.
at 657. The court observed that “[n]Jeither the Ninth Circuit nor the Supreme Court
have ever accepted a RICO proximate cause theory that involves three
intermediaries” and found the “relationship here between the Defendants’ conduct
and the City’s harm extends well beyond the first step[,]” connecting false marketing
regarding opioids to the City’s costs in cleaning its public spaces. Jd. Here,
Plaintiffs’ theory likewise requires independent acts by multiple intermediaries to
connect the predicates to their alleged wage and reputational “losses”—at the least,
an independent government agency would decide whether to issue security
clearances, and, subsequently, different government entities would decide whether

to solicit bids on contracts and whether to award a contract to a particular bidder.

Compl. 9158-161, 177-180.

14
The dismissal order in Holscher—decided in this judicial district—
corroborates the foregoing. There, plaintiff asserted the defendants illegally entered
her storage unit and tampered with inventory, causing financial harm. However,
because the asserted predicate act was mail fraud, the court concluded that the
“damages are attributable to the [d]efendant’s conduct in tampering with her ...
inventory rather than the predicate act of mail fraud,” and, thus, that the plaintiff
could not show the predicate act “led directly to her claimed damages.” 2019 WL
7494667, at *5. Here, the asserted predicates are even further removed—Plaintiffs
do not allege Defendants inflicted direct harm (akin to tampering with property), but
rest their entire theory on potential harm following potential decisions of
independent government actors.

3. The Allegations Fail The “Remoteness” Test

In addition to the “direct relation” standard, “courts typically consider the
Holmes factors . . . that help determine whether an injury is too remote to permit
recovery.” City & Cnty. of San Francisco, 491 F. Supp. 3d at 655-656. They are
“(1) whether there are more direct victims of the alleged wrongful conduct who can
be counted on to vindicate the law as private attorneys general; (2) whether it will
be difficult to ascertain the amount of the plaintiff's damages attributable to
defendant’s wrongful conduct; and (3) whether the courts will have to adopt

complicated rules apportioning damages to obviate the risk of multiple recoveries.”

15
Id. at 656. Even “one factor alone can be dispositive.” Jd. (citing Or. Laborers-
Emp’rs Health & Welfare Tr. Fund v. Philip Morris Inc., 185 F.3d 957, 963 (9th
Cir. 1999)). Plaintiffs fail to satisfy all three.

As to the first factor, the direct “victims” of the alleged crimes named in the
Complaint could themselves sue to “vindicate the law.” Indeed, several of them
have.” If the alleged predicates were grounded in fact, the purported victims could
file actions to “remedy the harm done[.]” Or. Laborers-Emp’rs, 185 F.3d at 964.
Suits by actual victims, and not, as here, third parties seeking to profit from the
victims’ alleged harm by procuring RICO damages for themselves, would promote
“the general interest in deterring injurious conduct ... the objective of this factor.”
Id. (citing Holmes).

On the second factor, Plaintiffs’ attenuated theory, involving multiple
participants, including speculation regarding the actions of multiple third-party
actors regarding unspecified, theoretical contracts, would render
assessment/apportionment of damages a quagmire. Multiple government agencies
tasked with discretionary national security functions are inextricably involved in

Plaintiffs’ theory. Loss of hypothetical future contracts, the existence and terms of

 

> As noted above (supra note 3), Baptiste sued Goguen directly making many of the same
allegations appearing in the Complaint; the court dismissed her suit and entered judgment against
her for extortion and fraud. Nash too sued Goguen directly, though voluntarily dismissed his
lawsuit shortly thereafter in the face of pending motions to strike and dismiss. See Doc. 31 Nash
v. Goguen, Case No. 1:16-cv-07248-YGR (N.D. Cal. Jan. 9, 2017) (Order for Dismissal).

16
which are only based upon rank speculation, also make a damages assessment
impossible. Furthermore, it is equally speculative to assume that contracts would be
lost because of Goguen’s (a passive investor) conduct, and not because of Marshall’s
(Amyntor’s CEO) conduct, when Marshall is alleged to have falsified his resume
and committed fraud over years.° From this, determining the “damages attributable
to [Defendants’] wrongful conduct,” as opposed to “numerous alternative causes that
might be the actual source,” would be nearly impossible. Canyon Cty., 519 F.3d at
983. This Court need not speculate as to the existence of alternate causes because
the Complaint itself identifies a damaging Buzzfeed News article that Plaintiffs
admit created significant hardship for Amyntor not long before its dissolution.
Compl. 162-166, 175.
The third factor also cuts against Plaintiffs. By relying on predicates directed
at others, who could sue separately on their own accord, Plaintiffs create a
quintessential opportunity for multiple suits regarding the same occurrences.
* *
Plaintiffs fail to meet the “direct relation” standard and are precluded from
pressing RICO claims. Plaintiffs cannot plausibly connect the dozens of predicate
acts (charges of sexual impropriety and criminal cover-ups) to their claimed injury

(losses after Amnytor’s dissolution). The lack of proximate cause is also clear from

 

° See Indictment, Case No. 20-cr-00032-DMW, Doc. 2.

17
what the Complaint cannot (and does not) allege: that Amyntor was assured any
financial success. There is no guarantee that any company, particularly a start-up,
will receive clearances or high-value contracts and, indeed, the Complaint omits that
clearance was actually applied for (or denied), that Amyntor actually bid on a
particular contract (or lost it for any stated reason), or that any particular contract
existed. It is equally plausible that Amyntor would have failed in bidding because
of its pedigree, short track-record, or Plaintiffs’ own shortcomings as salespersons.
Not only do Plaintiffs’ alleged damages layer speculation upon speculation,
Plaintiffs are far afield of any injury “by reason of” racketeering activity, 18 U.S.C.
1962(c), and the Complaint should be dismissed for lack of standing.

B. The Complaint Does Not Establish An “Association-In-Fact”
RICO Enterprise

A plaintiff must plead the existence of an “enterprise.” Rezner, 630 F.3d at
873. Notwithstanding naming a dozen corporate entities, Plaintiffs do not assert that
the “Goguen Sexual Enterprise” was an actual organization, but that it is an
“association-in-fact.” Compl. 4129. To proceed in this manner, plaintiffs must
plausibly plead that “a group of persons associated together for a common purpose
of engaging in a course of conduct.” United States v. Turkette, 452 U.S. 576, 583
(1981) (emphasis added). In addition, plaintiffs must show “that the group is an
‘ongoing organization, formal or informal,’ and that ‘the various associates function

as a continuing unit.” McCaul, 2018 WL 6717098, at *4 (emphasis added). They

18
must meet each element as to each defendant. Jd. at *3; accord Shaw v. Nissan N.
Am., Inc., 220 F. Supp. 3d 1046, 1053 (C.D. Cal. 2016) (plaintiff must allege “the
role of each defendant in each scheme”); DeFalco v. Bernas, 244 F.3d 286, 306 (2d
Cir. 2001) (“The requirements of section 1962(c) must be established as to each

individual defendant.”).

1. Plaintiffs Fail To Allege All Defendants Share A “Common
Purpose”

To plead common purpose, “[t]he facts must demonstrate all the participants
acted with the same purpose in mind pursuant to a unified agenda.” McCaul at *4
(quoting Comm. to Protect Our Agric. Water, 235 F. Supp. 3d at 1175) (emphasis
added). Plaintiffs may not “allege only a series of disconnected incidents, each
involving only a subset of the overall group of defendants, with no clear indication
of a unified agenda,” but must show “that all the named defendants acted with the
same purpose.” Comm. to Protect Our Agric. Water, 235 F. Supp. 3d at 1175;
accord Doan v. Singh, 617 F. App’x 684, 686 (9th Cir. 2015) (affirming dismissal).
The Complaint fails to meet the “common purpose” test for multiple reasons.

First, the Complaint does not allege that all Defendants share the same
purpose in conducting the “Goguen Sexual Enterprise.” Plaintiffs openly eschew a
single purpose and claim the participants shared “one or more of the following
purposes,” delineating five separate options for the thirteen defendants. Compl.

9235(A)-(E). Nothing in the Complaint indicates which Defendants, if any, shared

19
which of the five alleged purposes with any others. Plaintiffs’ enterprise assertion
fails on this basis alone.

Second, the common purpose element is absent for the fundamental reason
that it is impossible for Goguen to share any of the alleged common purposes with
the other Defendants. The Complaint claims the common purpose of “associating
with Michael L. Goguen in order to profit from his businesses ... .’’ Compl.
4(235(A) (emphasis added). That this is the primary “common purpose” allegation
is proved by the further statements that Defendants “participated in the [enterprise]
to fulfill the common purpose of profitability from Goguen” (id. §236), and worked
to conceal misconduct “so that they could continue to benefit from their lucrative
collaborations with Goguen” (id. (237) (emphases added). Thus, the Complaint is
self-defeating on the common purpose requirement: The allegation is that
Defendants sought financial benefit from Goguen, and it is implausible (indeed,
impossible) for Goguen himself to have that same purpose. See McCaul at *5
(dismissing where “allegations that [two defendants] engaged in conduct
representing [the enterprise’s] interests, not a common interest or purpose that all
four [defendants] shared”’).

2. Plaintiffs Fail To Allege The Enterprise Functions As A
Continuing Unit

The “continuing unit” requirement for an association-in-fact enterprise

“relates to the duration of the racketeering activities as RICO is not intended to

20
address discrete instances of fraud or criminal conduct.” McCaul at *6 (quotations
omitted). A complaint must allege facts showing “longevity sufficient to permit”
the persons allegedly in control “to pursue the enterprise’s purpose.” Boyle v. United
States, 556 U.S. 938, 946 (2009). Allegations must establish that behavior
constitutes “ongoing rather than isolated activity.” Odom v. Microsoft Corp., 486
F.3d 541, 553 (9th Cir. 2007). In Committee to Protect Our Agricultural Water, the
court dismissed RICO claims where plaintiffs “merely allege[d] without any
elaboration that defendants engaged in a ‘continuing and related pattern of
racketeering activity.’” 235 F. Supp. 3d at 1175.

Here, the Complaint fails to allege facts plausibly establishing that the so-
called Goguen Sexual Enterprise functioned as a “continuing unit.” Section A of the
Complaint (9228-234) purports to explain the “association” at the heart of
Plaintiffs’ case, but none of those paragraphs indicate when the enterprise
commenced. The remaining allegations do not provide support for a “continuing
unit” finding. Rather, like the dismissed complaint in Committee to Protect Our
Agricultural Water, Plaintiffs “[do] not plead facts showing that defendants acted
jointly over a period of time,” but “alleg[e] only isolated incidents each involving
some but not all of the named defendants.” 235 F. Supp. 3d at 1176. Indeed, only
two of the Defendants—-Goguen and the Goguen Trust—are repeatedly alleged to

have acted jointly in the bulk of the predicate activity alleged in the Complaint, with

21
the remaining Entity Defendants appearing only sporadically in the predicate act
allegations. See Compl. 9245-508.’ These allegations are insufficient to show such
“ongoing rather than isolated activity” necessary for an “association-in-fact”
enterprise. Odom, 486 F.3d at 553.

Potentially recognizing this core deficiency, Plaintiffs inserted two paragraphs
(out of 564) parroting “continuing “unit” language. Paragraph 520 states:
“Defendants and their co-conspirators functioned as a continuing unit with the
purpose of furthering the illegal scheme and their common purposes.” Compl. 9520.
This conclusory allegation does not suffice. Likewise, the assertion in Paragraph
233 that the enterprise “likely continues to this day” (id. 4233) is not based on
anything other than speculation that the enterprise existed before and after Plaintiffs’
personal associations with Goguen. That, even if true, does not support a conclusion
regarding the temporal existence of the “Goguen Sexual Enterprise,” and this Court
is not required to accept allegations requiring “unwarranted deductions of fact, or
unreasonable inferences.” Daniels—Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998
(9th Cir. 2010).

Plaintiffs have not established the existence of an association-in-fact

enterprise. There are no plausible allegations before this Court suggesting that the

 

7 The failure to meet the “continuing unit” requirement with respect to these defendants is not only
grounds to dismiss as to them, but requires dismissal of the Complaint for lack of an adequately
defined RICO enterprise.

22
so-called “Goguen Sexual Enterprise” is anything other than a rhetorical
construction in the Complaint intended to create scandal.

C. The Complaint Does Not Establish That The Entity Defendants
“Conducted” The Enterprise

RICO liability attaches only to “those who participate in the operation or
management of an enterprise through a pattern of racketeering activity.” Reves v.
Ernst & Young, 507 U.S. 170, 184 (1993). The statute requires that a defendant
engaged in the “conduct of an enterprise through a pattern of racketeering activity.”
18. U.S.C. § 1962(c) (emphasis added). This element must be established as to each
defendant because the focus “is on the individual patterns of racketeering engaged
in by a defendant, rather than the collective activities of the members of the
enterprise.” United States v. Persico, 832 F.2d 705, 714 (2d Cir. 1987) cert. denied,
486 U.S. 1022 (1988). The term “conduct” means “more than mere participation
in the enterprise’s affairs.” Gomez v. Guthy-Renker, LLC, 2015 WL 4270042, at *4
(C.D. Cal. July 13, 2015) (emphasis added). That is because “conduct” only occurs
when a defendant “ha[d] some part in directing [the enterprise’s] affairs.” Reves,
507 U.S. at 179 (emphasis added). Allegations that “an individual is affiliated with
a RICO enterprise, on its own, [are] not sufficient” to meet this requirement. C&M
Café v. Kinetic Farm, Insc. 2016 WL 6822071, at *5 (N.D. Cal. Nov. 18, 2016)
(“[M]ere association with an enterprise is not sufficient, but rather, the individual

must have participated in some element of direction”).

23
Plaintiffs do not allege facts sufficient to establish that any Entity Defendant
conducted—directed—the enterprise. Setting aside conclusory allegations reciting
the “conduct” element as fact (Compl. 9/228, 527, 548), the Complaint does not
contend that the Entity Defendants directed any racketeering activity, but, in
contrast, that they were directed and used by others.

Whitefish Frontiers & Valley Oak: These defendants allegedly participated
in isolated predicate acts (Ud. J§258, 270, 293, 379, 380, 499, 555), and Plaintiffs
assert they “agreed to facilitate the Goguen Sexual Enterprise by assisting in the
interstate transportation of young women....” Jd. 9555. At most, this “facilitation”
claim alleges participation without indicia of direction or control. Casey’s
Management: Plaintiffs charge that Casey’s was “used to lure women to
participate” in the enterprise by having a room in the basement. Id. {514 (emphasis
added). That passive role cannot constitute “direction.” The remaining allegations
impermissibly assert “mere participation” in individual predicate acts only. Jd.
19244, 257, 554.8 Two Bear Security, Two Bear Air I, and Two Bear Air Rescue:
Beyond alleged participation in isolated predicates Ud. 49358, 359, 404, 492, 493),

the Complaint alleges these entities were tools for the enterprise, and not that they

 

8 Paragraph 241 charges “Casey’s Management LLC participants ... allowed the Goguen Sexual
Enterprise” to grow by “procuring narcotics and young women” for “illicit sexual behavior”
allegedly to occur at the bar. It is unclear whether Plaintiffs assert the “participants’” conduct is
attributable to Casey’s Management, LLC in its corporate form. Nonetheless, this facially asserts
participation, not direction or control.

24
exercised control over it. See id. [226 (alleging Goguen “expected Marshall to use
Two Bear[’s] resources” to further and conceal the enterprise); 9556 (alleging action
“at the direction of Goguen”); §485 (alleging Goguen “directed the head of
Defendant Two Bear Air Rescue” to obtain a StingRay); 99488-91 (alleging
participation by use of the StingRay). Crystal Slopeside: The Complaint alleges
this entity owns condominiums used for illicit activity “in furtherance of the Goguen
Sexual Enterprise.” Jd. J] 35, 463, 557. Nothing alleged indicates it had any role
other than passive use by others—that is, not direction or control. Goguen Trust:
Like the other Entity Defendants, the Complaint’s references to the Trust establish,
at most, that it took direction from or was used by others. F.g., 4116 (alleging
defendants “cut checks from the Goguen Trust’); {[ 229(v) (alleging the “Trusts” are
entities “from which some payments in respect of the Goguen Sexual Enterprise
were made”); 9550 (acknowledging “Goguen” is the party “who often made
payments as the Trustee of the [Goguen] Trust’).

Accordingly, the Complaint should be dismissed for the additional reason that
Plaintiffs fail to allege that Entity Defendants (or the others) conducted the
enterprise’s affairs.

D. The Complaint Does Not Establish A “Pattern of Racketeering
Activity”

1. Plaintiffs Fail To Allege “Related And Continuous”
Predicates

25
RICO prescribes a “pattern of racketeering activity,” 18 U.S.C. § 1962(c),
which requires proof of a combination of “related” and “continuous” predicate acts.
HLJ. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 238 (1989). Predicates are “related”
when they “have the same or similar purposes, results, participants, victims, or
methods of commission, or otherwise are interrelated by distinguishing
characteristics and are not isolated events.” Jd. at 240. A “pattern is not formed by

999

‘sporadic activity’” and a person cannot be subject to liability “for committing two
widely separated and isolated criminal offenses.” Jd. at 239. The fact that one
individual—even a defendant—is involved in the predicate acts does not itself
render the predicates a “pattern.” See Ogden v. Wells Fargo Bank, N.A., 2015 WL
13413390, at *2-3 (C.D. Cal. Feb. 20, 2015) (finding the “purpose of each action
was different and involved largely different actors” notwithstanding that the same
party (Kwok) was involved in the “variety of predicate acts’’).

Here, Plaintiffs’ mass assemblage of predicates does not meet the “related”
standard. To be sure, Plaintiffs claim Goguen caused the enterprise to undertake:
activity in furtherance of his self-interest but, aside from allegations that the
predicates were in furtherance of illicit activity, or its obfuscation, the “results,
participants, victims” and “methods” are distinct. Indeed, the Complaint lays out a

disparate series of events against unrelated victims, by different perpetrators, in

separate and distinct sections of the pleading. E.g. 9259-293 (allegations about

26
Baptiste, a dancer from “a strip club in Texas”); 9315-359 (allegations about Lin
and Larry Woods, cancer researchers who received a business grant from Goguen);
9421-442 (allegations about Mark and Emily Doe, a pair from New York City
allegedly threatening to expose the Goguen Sexual Enterprise (Mark Doe) while
allegedly engaging in prostitution (Emily Doe)); 9482-493 (allegations about the
StingRay device allegedly obtained by Mr. Goguen for illegal surveillance in
Montana)). Courts regularly dismiss RICO complaints that allege such isolated and
sporadic activity. E.g. Ogden, 2015 WL 13413390, at *2-3.

2. Plaintiffs Fail To Allege Two Predicates As To Defendant
Crystal Slopeside, LLC

Under RICO, a plaintiff must allege the defendant engaged in a “pattern of
racketeering activity,” which “requires at least two predicate acts.” United States.
v. Fernandez, 388 F.1199, 1221 (9" Cir. 2004). Plaintiffs plead no predicate acts
regarding Crystal Slopeside. See Compl. §§ 245-508. The Complaint must be
dismissed against this Defendant.

E. The RICO Conspiracy Claim Fails

Plaintiffs’ claim for RICO conspiracy under Section 1962(d) fails because
“(plaintiffs cannot claim that a conspiracy to violate RICO existed if they do not
adequately plead a substantive violation of RICO.” Howard v. Am. Online Inc., 208
F.3d 741, 751 (9th Cir. 2000); Pac. Recovery Sols. v. United Behavioral Health,

2020 WL 7439310, at *7 (N.D. Cal. Dec. 18, 2020) (dismissing with prejudice).

27
V. CONCLUSION

Plaintiffs respectfully request that the Court grant the Motion and, because

any amendments would be futile, dismiss with prejudice.

Respectfully submitted,

Date: June 30, 2021

Attorneys for Defendants Michael L.
Goguen; the Michael L. Goguen Trust;
Whitefish Frontiers, LLC; Valley Oak,
LLC; Casey’s Management, LLC; Two
Bear Security, LLC; Two Bear Air 1,
LLC; Crystal Slopeside, LLC; and Two
Bear Air Rescue Foundation

QUINN EMANUEL URQUHART &
SULLIVAN, LLP (pro hac vice status

pending)

, oo<  u | foe
(Lean Mu, lor beele
Diane Doolittle

Bruce Van Dalsem
Adam J. DiClemente

 

WORDEN THANE P.C.

(_). O@

Sear’ Morris
Jori Quinlan

28
CERTIFICATE OF SERVICE

I certify that on the 30th day of June 2021, I served a copy of the preceding
document via CM/ECF on:

Adam H. Owens, Esq.

Gregory G. Costanza, Esq.
GRANITE PEAK LAW, PLLC

201 W. Madison Ave., Ste. 450
Belgrade, MT 59714

(406) 586-0576
adam@granitepeaklaw.com

gregory@granitepeaklaw.com

Attorneys for Plaintiff

29
